Case: 17-20810      Document: 00514689684         Page: 1    Date Filed: 10/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-20810                    United States Court of Appeals

                                  Summary Calendar
                                                                             Fifth Circuit

                                                                           FILED
                                                                     October 19, 2018

UNITED STATES OF AMERICA,                                             Lyle W. Cayce
                                                                           Clerk
                                                 Plaintiff-Appellee

v.

LUIS MIGUEL GUZMAN GALLEGOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CR-490-1


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Luis Miguel Guzman Gallegos argues that the written judgment should
be corrected pursuant to Federal Rule of Criminal Procedure 36 to reflect that
the $100 special assessment was remitted on the Government’s motion.
However, on March 15, 2018, after Gallegos filed his notice of appeal but
before he filed his appellate brief, the district court entered an amended
written judgment correcting such error. Because the district court has already


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20810    Document: 00514689684     Page: 2   Date Filed: 10/19/2018


                                 No. 17-20810

granted the only relief sought by Gallegos, his appeal is moot, and this court
lacks jurisdiction over it. See United States v. Heredia-Holguin, 823 F.3d 337,
340 (5th Cir. 2016) (en banc).
      DISMISSED AS MOOT.




                                      2